                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                            AT KNOXVILLE

       ISABEL ZELAYA, GERONIMO                           )
       GUERRERO, CAROLINA ROMULO                         )        Case No. 3:19-cv-62
       MENDOZA, LUIS ROBERTO                             )
       BAUTISTA MARTÍNEZ, MARTHA                         )        Judge Travis R. McDonough
       PULIDO, CATARINO ZAPOTE                           )
       HERNÁNDEZ, and MARIA DEL PILAR                    )        Magistrate Judge H. Bruce Guyton
       GONZALEZ, individually and on behalf of           )
       all others similarly situated,                    )
                                                         )
                  Plaintiffs,                            )
                                                         )
       v.                                                )
                                                         )
       ROBERT HAMMER, et al.,                            )
                                                         )
                  Defendants.                            )
                                                         )


                                          MEMORANDUM OPINION


                 This putative class action arises from a large immigration raid executed in northeastern

   Tennessee. Various Defendants have filed motions to dismiss. (Docs. 328, 330, 332, 334.) For

   the following reasons, the motions to dismiss will be GRANTED IN PART and DENIED IN

   PART.

            I.      BACKGROUND

                 The Southeastern Provision Meatpacking Plant (the “Plant”) 1 is situated in the small town

   of Bean Station, Tennessee. (Doc. 315, at 20.) 2 Its primary business at the relevant time was


   1
     The complaint describes the company as “Southeastern Provision,” while the materials attached
   to the complaint refer to it as “Southeastern Provisions.” The Court uses the former designation
   throughout.
   2
    All facts are taken from the Third Amended Complaint and presumed true for present purposes,
   unless otherwise noted.



Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 1 of 49 PageID #: 3459
   processing and packaging beef. (Id.) The Plant is a large, two-story warehouse connected to

   several small buildings. (Id.) It contains three offices, a locker room, bathrooms, several large

   freezer sections, a processing area, and a “kill floor” where workers butcher cattle. (Id.) The

   Plant’s physical and electronic records are stored in the offices and a storage area. (Id. at 21.)

              A. The Search Warrant

          At some point, the Internal Revenue Service (“IRS”) began investigating the Plant’s

   owner, James Brantley, for possible violations of federal tax and immigration law. (Id.) On

   April 2, 2018, a federal magistrate judge issued a warrant for the IRS to search the Plant and to

   seize a list of items, such as financial records, employee records, currency, and electronic storage

   devices. (Id.; see also Doc. 315-1, at 2–7.) The warrant was predicated on the affidavit of IRS

   Special Agent Nicholas R. Worsham. (Doc. 315-2.) In his affidavit, Worsham swore that

   investigation of the Plant had given him probable cause to believe that Brantley had evaded

   assessment and payment of federal employment taxes in violation of 26 U.S.C. § 7201; willfully

   failed to collect and pay federal employment taxes in violation of 26 U.S.C. § 7202; filed false

   federal tax returns in violation of 26 U.S.C. § 7206(1); and unlawfully employed illegal aliens in

   violation of 8 U.S.C. § 1324(a). (See id. at 4.) While the affidavit referenced the suspected

   presence of undocumented immigrants at the Plant, it did not discuss—and the warrant did not

   authorize—the seizure, detention, or arrest of any individual, undocumented or otherwise. (Doc.

   315, at 21–22; see also Docs. 315-1, 315-2.)

          The affidavit explained that Worsham had been an IRS special agent since 2006,

   investigating potential violations of federal internal-revenue, money-laundering, and currency

   laws. (Doc. 315-2, at 3.) Worsham began investigating Brantley and the Plant because

   personnel at Citizens Bank had noticed large, weekly cash withdrawals from Southeastern




                                      2
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 2 of 49 PageID #: 3460
   Provision’s accounts. (Id. at 7.) Pamela Brantley (wife of James Brantley), Kelsey Brantley

   (daughter of Pamela and James), and Priscilla Keck, an employee of Southeastern Provision,

   made the withdrawals. (Id. at 7–8.) They told bank personnel that “the cash was used for

   payroll.” (Id. at 8.) Bank personnel toured the Plant with Pamela Brantley, observed the

   installation of a large vault, and heard her explain that “the employees were Hispanic and were

   paid weekly with cash.” (Id.) According to Worsham, his knowledge, experience, and training

   suggested that employers “who pay employees with cash often do so to avoid paying various

   types of taxes including federal employment taxes” and that employers “who employ illegal

   aliens often pay the illegal aliens in cash because [they] do not possess appropriate

   documentation to complete” tax forms. (Id. at 4.) After the investigation began, Worsham

   obtained documents reflecting Southeastern Provision’s $25 million in cash withdrawals since

   2008. (Id. at 7–8.)

          As part of the investigation, a confidential informant (the “Informant”) gained

   employment at the Plant in May 2017. (Id. at 8.) The Informant completed no paperwork and

   provided no documentation or identification prior to hiring. (Id.) After the Informant used a

   fake name when speaking with a person he/she knew from the area, a Plant employee

   encouraged the Informant to use his/her real name and “not to worry” because one “need not

   have a lawful identity” to work at the Plant. (Id. at 8–9.) Plant personnel told the Informant that

   the wage was $10 per hour, payable weekly in cash. (Id. at 9.) Other employees told the

   Informant that they received the same pay in the same manner and that all employees recorded

   their hours in a logbook in a main office or lobby area at the end of each day. (Id.) The

   Informant was told he/she would “be a ‘supervisor’ because [he/she] was capable of speaking

   both Spanish and English,” from which the Informant inferred “that many of the other employees




                                      3
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 3 of 49 PageID #: 3461
   spoke only Spanish.” (Id.)

          The Informant worked at the Plant for four days, during which time he/she observed

   “approximately 25 employees working on the production line, 4 employees on the cleaning crew,

   3 employees working as mechanics, 3 employees driving fork lifts, and two females working in

   the main lobby.” (Id. at 9–10.) Other than the women in the lobby, every employee the

   Informant observed was Hispanic. (Id. at 10.) Worsham concluded that this was “relevant”

   because “representatives of Southeastern Provision told Citizens Bank personnel that the large

   cash withdrawals were made for the purpose of paying cash wages to Hispanics.” (Id. (emphasis

   in original).) During the week that the Informant worked at the Plant, Worsham learned that

   representatives of Southeastern Provision withdrew $101,000 in cash from Citizens Bank;

   assuming each employee worked eight hours per day, Worsham calculated that hourly wages for

   the employees the Informant observed would have been $72.14—more than Worsham estimated

   that production-line workers, cleaners, mechanics, and fork-lift drivers ordinarily earn—leading

   Worsham to conclude that the Plant likely employed more than the 35 people the Informant

   observed (Id.) and more than the 39 (2013), 32 (2014), 37 (2015), and 23 (2016) W-2 employees

   Southeastern Provision reported to federal authorities in prior tax years (Id. at 16). The

   Informant also knew independently that some workers at the Plant had lost jobs at another meat-

   processing facility because their identity documentation was fraudulent. (Id. at 10.) Finally, on

   March 2, 2018, law-enforcement agents instructed the Informant to return to the Plant while

   equipped with covert-video-surveillance equipment, during which he/she observed 60–70 mostly

   Hispanic employees at the Plant. (Id. at 11.)

          Worsham reviewed bank records for Southeastern Provision and concluded that the

   company had withdrawn cash sums ranging from $62,000 to $122,000 each week of 2017. (Id.)




                                      4
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 4 of 49 PageID #: 3462
   Based upon the Informant’s observations and the bank records, law enforcement conducted

   surveillance of two representatives of Southeastern Provision on October 11, 2017, and

   November 14, 2017. (Id. at 12.) Each was observed withdrawing large sums of cash from the

   bank before returning to the Plant (or, in the case of one representative who lived adjacent to the

   Plant, to the representative’s residence). (Id.) Aerial photographs of the Plant on October 11,

   2017, and November 14, 2017, confirmed the presence of 87 passenger vehicles and 80

   passenger vehicles, respectively. (Id. at 13.)

          Worsham also concluded that, for tax years 2013–2016, Southeastern Provision withdrew

   cash exceeding reported wages by amounts between approximately $1.5 million to $2.6 million.

   (Id. at 15–17.) Worsham’s calculations led him to conclude that he had “probable cause to

   believe that for 2013 through 2016, Southeastern Provision[] . . . paid approximately $8,421,210

   in wages that it did not report to the IRS” and avoided “approximately $2.5 million in payroll

   taxes in addition to the amount it actually paid.” (Id. at 17.) Worsham also asserted that his

   record established that the Plant’s owners and supervisory staff were falsifying their tax returns

   to reflect lower incomes than they actually received. (Id. at 17–19.)

              B. The Raid

          On April 5, 2018, approximately sixty people were working in the processing area, while

   approximately forty people were working on the “kill floor.” (Doc. 315, at 20.) No Plaintiffs or

   members of the putative class were working in the office area. (Id. at 24.) At around 9:00 a.m.,

   roughly the time of the employees’ morning break, officers from U.S. Immigration and Customs

   Enforcement (“ICE”), Homeland Security Investigations 3 (“HSI”), Enforcement and Removal



   3
    At one point, the complaint uses the term “Homeland Security Operations,” but the complaint
   caption properly identifies this entity as Homeland Security Investigations.


                                      5
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 5 of 49 PageID #: 3463
   Operations (“ERO”), Customs and Border Protection (“CBP”), the IRS, and the Tennessee

   Highway Patrol (“THP”) arrived at the Plant, formed a perimeter, and secured its exits. 4 (Id. at

   24.) THP blocked the only road to the plant while dozens of armed federal officers entered

   through the Plant’s multiple doors, unannounced, and spread throughout its interior. (Id.)

          Workers at the Plant were confused about who the officers were and why they were

   present. (Id. at 24–25.) Some federal officers ordered Latino workers to put their hands in the

   air, and some pointed guns at them and told them to stop working. (Id. at 25.) The officers

   instructed Latino workers to remove work clothes, put down their tools, and line up. (Id.) They

   were not permitted to use the restroom or move freely, and some were handcuffed with zip ties.

   (Id.) The officers then ordered these Latino workers to walk outside the Plant, where THP

   officers stood with large machine guns pointed at them while helicopters circled overhead. (Id.)

   While outside the Plant, the Latino workers were not allowed to move freely or talk, and one was

   told to “shut up” when trying to speak. (Id. at 25–26.) Under these conditions, government

   officers questioned some of the Latino workers about their immigration status. (Id. at 26.)

   Meanwhile, the officers did not restrain white workers at the Plant, did not point guns at them,

   and allowed them to stand outside and smoke. (Id. at 26.)

          After at least an hour of detention, government officers loaded all the Latino workers into

   vans and transported them to a National Guard Armory (the “Armory”) twenty to thirty minutes

   away. (Id.) Some, including some named Plaintiffs, were not asked about their identity or

   immigration status until they reached the Armory. (Id.) Throughout the course of these events,

   “various federal officers berated the workers with racial slurs.” (Id.) One of the named Plaintiffs


   4
     HSI and ERO are divisions within ICE. ICE and CBP fall under DHS. These officers are
   referred to, at times, as the “DHS Defendants.” These officers plus IRS officers are referred to,
   at times, as the “Federal Officers.”


                                      6
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 6 of 49 PageID #: 3464
   heard Defendant Pena, an ERO/ICE agent, yell at a worker—who had asked Pena not to put the

   handcuffs on so tight—that he had a problem with the workers because they lived in the United

   States but did not speak English, and (to the handcuff request) that the worker could not tell him

   what to do. (Id. at 26–27.) The officers neither interrogated the white workers about their

   immigration status nor transported them to the Armory. (Id. at 27.)

              C. The Named Plaintiffs

          All named Plaintiffs worked at the Plant prior the raid for at least one year and as long as

   eighteen years. (Id. at 7–8.) During the raid, they all suffered considerable confusion, distress,

   anxiety, and fear for their own safety and the safety of others. (Id. at 28–36.)

                       i. Isabel Zelaya

          Plaintiff Isabel Zelaya was working in the processing area when the raid began. (Id. at

   28.) Two federal officers—a brunette male and a brunette female—first approached him, and

   then others followed. (Id.) The first two officers pointed guns at Latino workers and shoved

   some to the ground while other armed officers blocked the exits. (Id.) They ordered Zelaya to

   remove his apron and tools, and he did so. (Id.) The officers then pointed a gun at Zelaya’s son

   because he did not remove his tool belt quickly enough. (Id.)

          Zelaya is authorized to live and work in the United States and informed a Latino officer

   who spoke Spanish of his status. (Id. at 29.) He gave his Employment Authorization Card to the

   officer, who said in Spanish that they needed to “investigate” him. (Id.) The officer handcuffed

   Zelaya, who was then taken to the Armory. (Id.) He was eventually released after establishing

   his legal status. (Id.) In all, he was detained for approximately two hours. (Id.)

                      ii. Carolina Romulo Mendoza

          Plaintiff Romulo Mendoza was walking to the restroom when the raid began. (Id.)




                                      7
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 7 of 49 PageID #: 3465
   When she exited, two armed DHS officers ordered her to be quiet, to put her hands on her head,

   and to enter a line-up. (Id. at 29–30.) She was transported to the Armory, where officers patted

   her down, took her belongings, interrogated her, and fingerprinted her. (Id. at 30.) She was

   detained for ten hours. 5 (Id.)

                      iii. Martha Pulido

          Plaintiff Pulido was working on the “kill floor” when the raid began. (Id.) She observed

   an officer point a firearm at a woman who had tripped and fallen and another tall, white, male

   officer pushing a female worker. (Id. at 31.) Plaintiff Pulido also observed an officer punch

   Plaintiff Geronimo Guerrero. (Id.) Officers ordered her to exit the Plant and then handcuffed

   her with zip ties. (Id.) She was transported to the Armory for interrogation and fingerprinting.

   (Id.) She was not asked about her identity, work authorization, or immigration status prior to

   being detained or transported to the Armory; in all, she was detained for approximately fourteen

   hours. (Id. at 31–32.)

                      iv. Geronimo Guerrero

          Plaintiff Guerrero was working in the processing area when the raid began. (Id.) A

   short, white, male, armed federal officer approached Plaintiff Guerrero and shouted for him to

   come closer. (Id.) Plaintiff Guerrero attempted to comply, while the officer simultaneously

   made a fist and struck him in the face. (Id.) A second male officer of Asian descent arrived,

   grabbed Plaintiff Guerrero by the arm, and, together with the first officer, pushed him against the

   wall and patted him down. (Id.) Plaintiff Guerrero asked why he was struck but received no

   answer and was not told why he was being detained. (Id.) Another officer handcuffed him with



   5
    The complaint contains no allegations regarding whether Plaintiff Romulo Mendoza, or any
   Plaintiff other than Zelaya, was authorized to live and work in the United States.


                                      8
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 8 of 49 PageID #: 3466
   zip ties and ordered him to sit down outside the Plant’s office area. (Id. at 33.) The Plant’s

   general supervisor, Carl Kinser—who is white—was outside the office but was permitted to

   move freely and not handcuffed. (Id.) Plaintiff Guerrero was transported to the Armory, where

   he was interrogated and fingerprinted. (Id.) He was not asked about his identity, work

   authorization, or immigration status prior to being detained and transported to the Armory; in all,

   he was detained for approximately twelve hours. (Id.)

                        v. Luis Roberto Bautista Martínez 6

             Plaintiff Bautista Martínez was working in the loading dock when the raid began. (Id. at

   34.) Three officers approached him with their firearms pointed at him, and he “thought they

   were terrorists and were going to kill him.” (Id.) A tall, white, male officer grabbed Plaintiff

   Bautista Martínez by the shirt and walked him outside. (Id.) One of his coworkers fell on the

   ground, after which officers ran toward him; one put his foot on the coworker’s head and pointed

   a gun at him while two other officers fastened handcuffs. (Id.) Plaintiff Bautista Martínez asked

   Defendant Francisco Ayala if a pregnant coworker could sit down. (Id.) Defendant Ayala

   refused and told Plaintiff Bautista Martínez to “shut [his] fucking mouth.” (Id.) Plaintiff

   Bautista Martínez also asked to use the restroom several times; Defendant Ayala refused and said

   to him “you don’t have rights here” and called him “Mexican shit.” (Id. at 35.) After Plaintiff

   Bautista Martínez persisted in expressing his need to use the restroom, a different white, male

   officer grabbed him by the shoulder and led him to an outside area behind a trailer. (Id.) The

   officer held a gun to Plaintiff Bautista Martínez’s head and told him to relieve himself right

   there, in sight of other officers, while staring at his genitals, laughing, and cursing at him. (Id.)

   At no point during this time did Plaintiff Bautista Martínez resist or fail to comply. (Id.)


   6
       The Court uses Plaintiffs’ names as they appear in their pleadings, including accent marks.


                                      9
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 9 of 49 PageID #: 3467
        Later, an officer shoved Plaintiff Bautista Martínez into a van along with other Latino

 workers, which transported him to the Armory. (Id.) While in the van, a white, male officer

 who was tall and overweight and had long blond hair down to his waist took out his phone and

 yelled “selfie!” while taking a picture of himself with the workers. (Id.)

        At the Armory, Plaintiff Bautista Martínez remained handcuffed. (Id.) Defendant Ayala

 berated Plaintiff Bautista Martínez and other workers, telling them in Spanish to “shut [their]

 fucking mouths” and that they were “going back to [their] damned shit country.” (Id.)

 Eventually, Plaintiff Bautista Martínez was interrogated and fingerprinted. (Id. at 36.) At no

 point prior to being detained at the Plant or transported to the Armory was Plaintiff Bautista

 Martínez asked about his identity, work authorization, or immigration status; in all, he was

 detained for approximately twelve hours. (Id.)

                   vi. Maria del Pilar Gonzalez Cruz and Catarino Zapote Hernández

        The complaint does not contain specific raid allegations about Plaintiffs Gonzalez Cruz

 and Zapote Hernández. (See id.) They seek to bring five claims as named representatives of a

 class under Federal Rule of Civil Procedure 23. (Id. at 16.)

            D. The Lawsuit

        Plaintiffs filed this lawsuit in February 2019. (Doc. 1.) It includes a putative class of

 “[a]ll Latino individuals working in the Plant on April 5, 2018 who were detained.” (Doc. 315,

 at 16.) The operative pleading asserts thirteen claims based upon the facts outlined above:

        1. A class-action claim against the named officers employed by ICE, ERO, HSI, and
           CBP (the “DHS Defendants”) for violating the equal-protection component of the
           Fifth Amendment, brought pursuant to Bivens v. Six Unknown Federal Narcotics
           Agents, 403 U.S. 388 (1971);

        2. A class-action claim against the DHS Defendants for unreasonable seizures and/or
           arrests in violation of the Fourth Amendment, brought pursuant to Bivens;

        3. A class-action claim against Defendant Worsham for unreasonable seizures and/or


                                    10
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 10 of 49 PageID #:
                                   3468
            arrests in violation of the Fourth Amendment, brought pursuant to Bivens;

        4. A class-action claim against all individual Defendants for conspiracy to violate civil
           rights, brought pursuant to 42 U.S.C. § 1985(3);

        5. A class-action claim against all individual Defendants for failure to prevent violation
           of civil rights, brought pursuant to 42 U.S.C. § 1986;

        6. Individual claims by Plaintiffs Zelaya, Guerrero, Romulo Mendoza, Bautista
           Martínez, and Pulido against the DHS Defendants for unreasonable seizure and/or
           arrest in violation of the Fourth Amendment, brought pursuant to Bivens;

        7. An individual claim by Plaintiff Guerrero against the “Assaulting Officer” 7
           Defendant for excessive force in violation of the Fourth Amendment, brought
           pursuant to Bivens;

        8. An individual claim by Plaintiff Bautista Martínez against the “Gun to the Head
           Officer” Defendant for excessive force in violation of the Fourth Amendment,
           brought pursuant to Bivens;

        9. Individual claims by Plaintiffs Zelaya, Guerrero, Romulo Mendoza, Bautista
           Martínez, Zapote Hernández, Gonzalez Cruz, and Pulido against Defendant United
           States of America for false imprisonment and false arrest, brought pursuant to the
           Federal Tort Claims Act;

        10. Individual claims by Plaintiffs Guerrero and Bautista Martínez against Defendant
            United States of America for battery, brought pursuant to the Federal Tort Claims
            Act;

        11. Individual claims by Plaintiffs Guerrero and Bautista Martínez against Defendant
            United States of America for assault, brought pursuant to the Federal Tort Claims
            Act;

        12. Individual claims by Plaintiffs Guerrero and Bautista Martínez against Defendant
            United States of America for intentional infliction of emotional distress, brought
            pursuant to the Federal Tort Claims Act; and

        13. Individual claims by Plaintiffs Guerrero and Bautista Martínez against Defendant
            United States of America for negligent infliction of emotional distress, brought
            pursuant to the Federal Tort Claims Act.

 (Doc. 315, at 36–54.) Different groups of Defendants have filed four motions to dismiss most



 7
  At the time of this complaint’s filing, the identity of the officer who allegedly hit Plaintiff
 Guerrero in the face was unknown. Subsequent discovery has led Plaintiffs to believe that
 Defendant Witsell was the responsible officer.


                                    11
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 11 of 49 PageID #:
                                   3469
 claims (Docs. 328, 330, 332, 334), and Plaintiffs have responded (Docs. 337, 338, 339). The

 motions are ready for adjudication.

     II.      STANDARD OF REVIEW

           According to Federal Rule of Civil Procedure 8, a plaintiff’s complaint must contain “a

 short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

 P. 8(a)(2). Though the statement need not contain detailed factual allegations, it must contain

 “factual content that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 8 “demands

 more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id.

           A defendant may obtain dismissal of a claim that fails to satisfy Rule 8 by filing a motion

 pursuant to Rule 12(b)(6). On a Rule 12(b)(6) motion, the Court considers not whether the

 plaintiff will ultimately prevail, but whether the facts permit the court to infer “more than the

 mere possibility of misconduct.” Id. at 679. For purposes of this determination, the Court

 construes the complaint in the light most favorable to the plaintiff and assumes the veracity of all

 well-pleaded factual allegations in the complaint. Thurman, 484 F.3d at 859. This assumption

 of veracity, however, does not extend to bare assertions of legal conclusions, Iqbal, 556 U.S. at

 679, nor is the Court “bound to accept as true a legal conclusion couched as a factual allegation,”

 Papasan v. Allain, 478 U.S. 265, 286 (1986).

           After sorting the factual allegations from the legal conclusions, the Court next considers

 whether the factual allegations, if true, would support a claim entitling the plaintiff to relief.

 Thurman, 484 F.3d at 859. This factual matter must “state a claim to relief that is plausible on its

 face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility “is not akin to a

 ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted



                                    12
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 12 of 49 PageID #:
                                   3470
 unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-

 pleaded facts do not permit the court to infer more than the mere possibility of misconduct, the

 complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at

 679 (quoting Fed. R. Civ. P. 8(a)(2)).

           In ruling on a Rule 12(b)(6) motion to dismiss, a court may consider documents that a

 plaintiff references or quotes in the complaint without converting the 12(b)(6) motion into a Rule

 56 motion for summary judgment. See Fed. R. Civ. P. 10(c) (“A copy of a written instrument

 that is an exhibit to a pleading is part of the pleading for all purposes.”)

    III.      ANALYSIS

              A. Class Claim for Equal-Protection Violation Against the DHS Defendants
                 Under Bivens

           The “Fifth Amendment . . . does not itself contain a guarantee of equal protection, but

 instead incorporates, as against the federal government, the Equal Protection Clause of the

 Fourteenth Amendment.” Ctr. for Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 379

 (6th Cir. 2011) (citing Bolling v. Sharpe, 347 U.S. 497, 500 (1954)). The Equal Protection

 Clause of the Fourteenth Amendment provides that “[n]o State shall . . . deny to any person

 within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. “To state

 an equal protection claim, a plaintiff must adequately plead that the government treated the

 plaintiff ‘disparately as compared to similarly situated persons and that such disparate treatment

 either burdens a fundamental right, targets a suspect class, or has no rational basis.’” Ctr. for

 Bio-Ethical Reform, 648 F.3d at 379 (quoting Club Italia Soccer & Sports Org. v. Charter Twp.

 Of Shelby, Mich., 470 F.3d 286, 299 (6th Cir. 2006), overruled on other grounds as recognized

 by Davis v. Prison Health Servs., 679 F.3d 433, 442 n.3 (6th Cir. 2012)).

           In the law-enforcement context, a plaintiff can establish an equal-protection violation for


                                    13
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 13 of 49 PageID #:
                                   3471
 racially “selective enforcement of facially neutral criminal laws” by “demonstrat[ing] that the

 challenged law enforcement practice ‘had a discriminatory effect and that it was motivated by a

 discriminatory purpose.’” Farm Lab. Org. Comm. v. Ohio State Highway Patrol, 308 F.3d 523,

 533–34 (6th Cir. 2002) (quoting Wayte v. United States, 470 U.S. 598, 608 (1985)) [hereinafter

 “FLOC”]; cf. id. at 533 (“[I]f the plaintiffs can show that they were subjected to unequal

 treatment based upon their race or ethnicity during the course of an otherwise lawful traffic stop,

 that would be sufficient to demonstrate a violation of the Equal Protection Clause.”).

 Discriminatory effect can be shown by identifying “a similarly situated individual who was not

 investigated or through the use of statistical or other evidence which ‘address[es] the crucial

 question of whether one class is being treated differently from another class that is otherwise

 similarly situated.’” Id. at 534 (quoting Chavez v. Ill. State Police, 251 F.3d 612, 638 (7th Cir.

 2001)). Whether the conduct was “motivated by intentional discrimination ‘demands a sensitive

 inquiry into such circumstantial and direct evidence of intent as may be available’” under the

 totality of relevant information, including whether the practice “bears more heavily on one race

 than another.” Id. (second set of internal quotation marks omitted) (quoting Vill. of Arlington

 Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266 (1977), and Washington v. Davis, 426

 U.S. 229, 242 (1976)). Discriminatory intent requires that the actor be motivated at least in part

 “because of,” not merely “in spite of,” adverse effects on the target group. Id. (cleaned up).

        For well over a century, constitutional violations by those acting under color of state law

 have been actionable for damages in federal court under 42 U.S.C. § 1983. No statute, however,

 authorizes suits for damages against federal agents who violate the Constitution. See Ziglar v.

 Abbasi, 137 S. Ct. 1843, 1854 (2017). This has led the Supreme Court to find implied causes of

 action within the Constitution itself for certain kinds of violations, beginning with the landmark




                                    14
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 14 of 49 PageID #:
                                   3472
 Fourth Amendment case Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971):

        In 1871, Congress passed a statute that was later codified at Rev. Stat. § 1979, 42
        U.S.C. § 1983. It entitles an injured person to money damages if a state official
        violates his or her constitutional rights. Congress did not create an analogous
        statute for federal officials. Indeed, in the 100 years leading up to Bivens,
        Congress did not provide a specific damages remedy for plaintiffs whose
        constitutional rights were violated by agents of the Federal Government.
        In 1971, and against this background, this Court decided Bivens. The Court held
        that, even absent statutory authorization, it would enforce a damages remedy to
        compensate persons injured by federal officers who violated the [Fourth
        Amendment’s] prohibition against unreasonable search and seizures.

 Abbasi, 137 S. Ct. at 1854. After Bivens, however, the Supreme Court found implied causes of

 action in only two other cases:

        In Davis v. Passman, 442 U.S. 228, . . . (1979), an administrative assistant sued a
        Congressman for firing her because she was a woman. The Court held that the
        Fifth Amendment Due Process Clause 8 gave her a damages remedy for gender
        discrimination. Id., at 248–249, . . . And in Carlson v. Green, 446 U.S. 14, . . .
        (1980), a prisoner’s estate sued federal jailers for failing to treat the prisoner’s
        asthma. The Court held that the Eighth Amendment Cruel and Unusual
        Punishments Clause gave him a damages remedy for failure to provide adequate
        medical treatment. See id., at 19, . . . . These three cases—Bivens, Davis, and
        Carlson—represent the only instances in which the Court has approved of an
        implied damages remedy under the Constitution itself.

 Id. at 1854–55. In the forty years since Carlson, the Supreme Court has rejected numerous

 attempts to extend Bivens beyond these three cases. See Hernandez v. Mesa, 140 S. Ct. 735

 (2020); Abbasi, 137 S. Ct. 1843; Minneci v. Pollard, 565 U.S. 118 (2012); Wilkie v. Robbins,

 551 U.S. 537 (2007); FDIC v. Meyer, 510 U.S. 471 (1994); Schweiker v. Chilicky, 487 U.S. 412

 (1988); United States v. Stanley, 483 U.S. 669 (1987), Chappell v. Wallace, 462 U.S. 296 (1983);

 Bush v. Lucas, 462 U.S. 367 (1983). In short, the Supreme Court “has made clear that expanding


 8
   The Fifth Amendment’s Due Process Clause—“[n]o person shall be . . . deprived of life,
 liberty, or property, without due process of law”—encompasses equal-protection principles. See
 Davis, 442 U.S. at 234 (“In numerous decisions, this Court [ ]has held that the Due Process
 Clause of the Fifth Amendment forbids the Federal Government to deny equal protection of the
 laws . . . .” (quotation omitted)).


                                    15
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 15 of 49 PageID #:
                                   3473
 the Bivens remedy is now a ‘disfavored’ judicial activity.” Abbasi, 137 S. Ct. at 1857 (citation

 omitted).

        When considering whether to expand Bivens beyond its original scope, courts first assess

 “whether the request involves a claim that arises in a ‘new context’ or involves a ‘new category

 of defendants.’” Hernandez, 140 S. Ct. at 743 (citation omitted). A context is “new” if “it is

 ‘different in a meaningful way from previous Bivens cases decided by’” the Supreme Court. Id.

 (citation omitted); see also Callahan v. Fed. Bureau of Prisons, 965 F.3d 520, 523 (6th Cir.

 2020) (applying the “different in a meaningful way” standard). Abbasi provides a non-

 exhaustive list of potentially meaningful differences:

        the rank of the officers involved; the constitutional right at issue; the generality or
        specificity of the official action; the extent of judicial guidance as to how an
        officer should respond to the problem or emergency to be confronted; the
        statutory or other legal mandate under which the officer was operating; the risk of
        disruptive intrusion by the Judiciary into the functioning of other branches; or the
        presence of potential special factors that previous Bivens cases did not consider.

 137 S. Ct. at 1860.

        “When . . . a claim arises in a new context,” courts “proceed” to considering “whether

 there are any special factors that counsel hesitation about granting the extension.” Hernandez,

 140 S. Ct. at 743 (cleaned up). Separation-of-powers principles are central to this analysis,

 principally because Congress may doubt that a damages remedy is appropriate for the violation

 at hand and the judiciary is not always positioned to make a cost-benefit, policy-oriented

 analysis. See id.

        In this case, the Court cannot extend a Bivens remedy to Plaintiffs’ equal-protection claim

 under the Fifth Amendment. (Doc. 315, at 36 (alleging that “the DHS Defendants stopped,

 detained, searched, seized, and/or arrested Plaintiffs and the Class solely on the basis of

 Plaintiffs’ and Class Members’ race and ethnicity, in violation of the equal protection component



                                    16
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 16 of 49 PageID #:
                                   3474
 of the Due Process Clause of the Fifth Amendment”).) First, this action arises in a different

 context than Bivens, Davis, and Carlson. None of those cases dealt with a race-based equal-

 protection claim under the Fifth Amendment. 9 Indeed, Bivens and Carlson dealt with search and

 seizure under the Fourth Amendment and cruel and unusual punishment under the Eighth

 Amendment, respectively. Davis involved gender discrimination under the Fifth Amendment,

 meaning it traveled under the same constitutional provision as Plaintiffs’ equal-protection claim.

 But suing a Congressman who fired a woman because of her gender is a far cry from suing

 dozens of federal immigration agents who allegedly raided a worksite and targeted Latinos for

 detention and investigation under the legal framework that regulates immigration. See Abbasi,

 137 S. Ct. at 1864 (“[E]ven a modest extension is still an extension.”). Nor can this Fifth

 Amendment equal-protection claim against immigration agents be fairly described as a “run-of-

 the-mill challenge[] to ‘standard law enforcement operations’” under the Fourth Amendment




 9
  Plaintiffs cite Diaz-Bernal v. Myers, 758 F. Supp. 2d 106 (D. Conn. 2010), which extended a
 Bivens remedy in a context similar to the one before the Court. In Diaz-Bernal, four teams of
 ICE agents:
        allegedly entered private residences without search warrants or consent, and
        arrested persons therein without arrest warrants or probable cause. . . . According
        to the plaintiffs, the defendants detained all of the plaintiffs before learning about
        their immigration status. . . . The defendants also did not inform the plaintiffs of
        their rights or why they were being seized, and the plaintiffs did not feel free to
        leave. Although the plaintiffs’ primary language [was] Spanish, the defendants
        coerced them into signing English forms with no or minimal translation.
 758 F. Supp. 2d at 113. The Diaz-Bernal court, however, extended a Bivens remedy without a
 “new context” analysis, as Abbasi and Hernandez—both decided after Diaz-Bernal—plainly
 require. See 758 F. Supp. 2d at 128 (relying on Wilkie v. Robbins, 551 U.S. 537, 550 (2007), for
 a two-part test that inquires (1) whether an alternative process could protect the plaintiffs’
 constitutional rights and provides a convincing reason to bar a Bivens remedy, and (2) whether
 special factors indicate that a court should not recognize a cause of action). However persuasive
 Diaz-Bernal may be standing alone, the Court is skeptical that the holding could be sustained
 under current Bivens jurisprudence.


                                    17
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 17 of 49 PageID #:
                                   3475
 “that fall[s] well within Bivens itself.” Jacobs v. Alam, 915 F.3d 1028, 1038 (6th Cir. 2019). 10

 In sum, Plaintiffs’ Fifth Amendment claim “bear[s] little resemblance to the three Bivens claims

 the [Supreme] Court has approved in previous cases” and amounts to a “new context.” Abbasi,

 137 S. Ct. at 1860.

         Second, special factors counsel hesitation. “Immigration enforcement is, at bottom,

 about ensuring that only those foreign nationals who are legally authorized to be in the United

 States remain present here.” Tun-Cos v. Perotte, 922 F.3d 514, 526 (4th Cir. 2019). It

 necessarily implicates diplomacy and foreign policy, and, in turn, the constitutional roles of the

 non-judicial branches and related, concrete separation-of-powers concerns. 11 See id.; cf. Arizona

 v. United States, 567 U.S. 387, 394–95 (2012) (“The [federal] Government . . . has broad,

 undoubted power over the subject of immigration and the status of aliens. . . . This authority

 rests, in part, on the National Government’s constitutional power [under Article I, which

 establishes Congress and enumerates its powers] to ‘establish an uniform Rule of


 10
    Plaintiffs simultaneously argue that Defendants were executing a “criminal [search] warrant”
 sought by the IRS which “sets this case outside the immigration context” and within ordinary
 law enforcement, and that the criminal warrant was not supported by probable cause and was
 essentially pretext “to conduct an immigration raid.” (Doc. 337, at 22; Doc. 339, at 19.)
 Conversely, the DHS Defendants claim both that they “had the right to detain Plaintiffs pursuant
 to the [criminal] search warrant” and that they “were enforcing immigration laws under the
 Immigration and Nationality Act . . . not criminal law,” meaning “this case arises in a new
 context.” (Doc. 329, at 32; id. at 7.)
 11
   While various other courts have concluded that immigration enforcement involves “national
 security,” this Court cannot go so far on the record before it. Far from posing any kind “national
 security” threat, the alleged details of this raid indicate that federal officers detained Plaintiffs at
 a workplace purely to enforce immigration laws, not because Plaintiffs posed any particular
 heightened threat to national security. Generalized “national security” is no reason to decline a
 Bivens remedy in this case. Compare Abbasi, 137 S. Ct. at 1862 (“[N]ational-security concerns
 must not become a talisman used to ward off inconvenient claims—a ‘label’ used to ‘cover a
 multitude of sins.’” (citation omitted)), with Hernandez, 140 S. Ct. at 747 (“Since regulating the
 conduct of [immigration] agents at the [Mexican] border unquestionably has national security
 implications, the risk of undermining border security provides reason to hesitate before
 extending Bivens into this field.”).


                                    18
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 18 of 49 PageID #:
                                   3476
 Naturalization,’ . . . and its inherent power as sovereign to control and conduct relations with

 foreign nations.” (quoting U.S. Const. art. I, § 8, cl. 4; other citations omitted)). Indeed,

 “immigration enforcement is ‘a context in which Congress has designed its regulatory authority

 in a guarded way, making it less likely that Congress would want the judiciary to interfere.’” Id.

 (quoting Abbasi, 137 S. Ct. at 1858); see also id. (listing provisions of the Immigration and

 Nationality Act and its implementing regulations that control the availability of remedies in the

 immigration context); cf. Arizona, 567 U.S. at 395 (“Federal governance of immigration and

 alien status is extensive and complex.”). That Congress has not provided a damages remedy in

 the context before the Court, despite creating and frequently altering the relevant legal

 framework that the Constitution explicitly authorizes it to devise, is all the more reason to

 conclude that the Court should not attempt to augment Congress’s lawmaking efforts with a

 freestanding damages remedy. 12 See id. at 526–27; see also Abbasi, 137 S. Ct. at 1865


 12
    Plaintiffs also cite Elhady v. Pew, 370 F. Supp. 3d 757 (E.D. Mich. 2019), and Lanuza v. Love,
 899 F.3d 1019 (9th Cir. 2018). Elhady extended a Bivens remedy to a Fifth Amendment due-
 process claim for “imposing torture or cruel and unusual punishment conditions on non-
 convicted detainees” where the plaintiff alleged that U.S. Customs and Border Protection agents
 intentionally decreased temperatures in his holding cell prior to detention, took his jacket and
 shoes, and ignored his begging for help while suffering “dehydration, shock, and hypothermia”
 before falling unconscious and being transported to a hospital. 370 F. Supp. 3d at 764–65. The
 Elhady court concluded that despite being a new context, “national security” was not a special
 factor counseling hesitation—relying primarily on Rodriguez v. Swartz, 899 F.3d 719 (9th Cir.
 2018), vacated and remanded by 140 S. Ct. 1258 (2020) (mem.)—but did not meaningfully
 address other possible special factors.
 Lanuza extended a Bivens remedy to a Fifth Amendment due-process claim where “a federal
 immigration prosecutor submitted falsified evidence in order to deprive [the plaintiff] of his right
 to apply for lawful permanent residence.” 899 F.3d at 1027. The Ninth Circuit held that the case
 was a new context but that special factors did not counsel hesitation because (1) the prosecutor’s
 actions were not federal policy and in fact violated federal criminal law; (2) immigration law
 enforcement does not reach criminal acts; (3) the case involved “a single low-level federal
 officer” and so would not unacceptably “burden the Executive Branch”; (4) Congress had not
 manifested an intent to preclude damages against “attorneys intentionally manipulating evidence
 to deprive immigrants of rights under U.S. laws”; (5) judges are “well-equipped to weigh the
 costs of constitutional violations that threaten the credibility of our judicial system,” i.e., “the


                                    19
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 19 of 49 PageID #:
                                   3477
 (“[L]egislative action suggesting that Congress does not want a damages remedy is itself a factor

 counseling hesitation.”). In sum, there is at least some reason to doubt that Congress believes a

 damages remedy is warranted in this context, and, therefore, special factors counsel hesitation.

 Accordingly, the Court cannot extend a Bivens remedy to the present case. Plaintiffs’ first cause

 of action will therefore be dismissed.

            B. Class Claim for Unreasonable Seizure and Arrest Against the DHS
               Defendants Under Bivens

        The Fourth Amendment guarantees “[t]he right of the people to be secure in their

 persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const.

 amend. IV. “A warrantless seizure is presumptively unreasonable,” with a few key exceptions.

 United States v. Jones, 562 F.3d 768, 772 (6th Cir. 2009). First, a “temporary involuntary

 detention,” or “Terry stop,” is permissible if “predicated upon ‘reasonable suspicion.’” Id. “The

 officer must have a particularized and objective basis for suspecting wrongdoing” given the

 “totality of the circumstances,” though the likelihood of criminal activity “need not rise to the

 level of probable cause.” Id. at 773 (citing United States v. Pearce, 531 F.3d 374, 380 (6th Cir.



 submission of false evidence”; and (6) there is little risk of a “‘deluge’ of potential claimants
 seeking to avail themselves of this particular Bivens action.’” Id. at 1028–34.
 Elhady did not address many of the special factors that the DHS Defendants raise in this case.
 Lanuza’s special-factors analysis is thorough, but some of the key rationales do not apply here.
 First, this was not a single low-level officer, but instead a coordinated and large-scale
 immigration raid that the Government routinely undertakes. See De La Paz v. Coy, 786 F.3d
 367, 379 (5th Cir. 2018). Second, the alleged constitutional violations here are not the sort that
 implicate judicial process, but instead go to the heart of Congress’s authority to create
 immigration laws and the Executive Branch’s authority to enforce them. Id. at 379. And, third,
 given the number of undocumented immigrants in this country and the Executive Branch’s
 extensive efforts to remove them, the Court cannot conclude that a Bivens remedy in the
 immigration-raid context would fail to yield a “deluge” of litigation. Id. at 379–80 (“There are
 over 11 million illegal aliens in the United States. . . . In 2013, the federal government
 apprehended 662,483 illegal aliens.” (citations omitted)). In sum, Lanuza does not support the
 extension of a Bivens remedy to this case.


                                    20
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 20 of 49 PageID #:
                                   3478
 2008)); see also id. at 776 (“We have recognized the importance of allowing police officers to

 draw reasonable inferences from their observations in light of their specialized training and

 experience.”). And while an encounter between law enforcement and a civilian may begin

 consensually or without seizure, the encounter “becomes a seizure when ‘in view of all the

 circumstances surrounding the incident, a reasonable person would have believed that he was not

 free to leave.’” Id. at 772 (citing United States v. Mendenhall, 446 U.S. 544, 554 (1980)).

 Second, a warrantless arrest is permissible but “must be based upon probable cause.” Id.

 (cleaned up).

        The Court must determine whether to extend a Bivens remedy to Plaintiffs’ Fourth

 Amendment class-action claim against the DHS Defendants, which entails only unlawful seizure

 and detention. Plaintiffs disavow any excessive-force component of this claim. (Doc. 337, at 47

 (“The DHS Defendants misconstrue Plaintiffs’ [class-action Fourth Amendment] claim as a

 class-wide excessive force claim. . . . The Cause of Action is titled ‘Unreasonable Seizures

 and/or Arrests in Violation of the Fourth Amendment,’ . . . and the paragraphs describing the

 claim clearly allege an unjustified seizure.”); id. at 44–45 (describing the Fourth Amendment

 causes of action as “(1) the unlawful seizure and prolonged detention of the Latino workers

 (Second Cause of Action); (2) the unlawful arrest of five named Plaintiffs (Sixth Cause of

 Action); and (3) excessive force against Plaintiffs Guerrero and Bautista Martínez (Seventh and

 Eighth Causes of Action)); id. at 45 n.3 (further explaining that the “other named Plaintiffs do

 not allege excessive force claims”)).

        Bivens was a Fourth Amendment case, which might suggest that this case arises in the

 same context. After Abbasi and Hernandez, however, such a conclusion is difficult to reach.

 Abbasi highlighted a non-exhaustive list of factors that would make a context meaningfully




                                    21
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 21 of 49 PageID #:
                                   3479
 different and therefore “new,” including “the statutory or other legal mandate under which the

 officer was operating.” 137 S. Ct. at 1860. Immigration agents conducted this raid to enforce

 immigration laws, rather than ordinary law-enforcement agents enforcing ordinary criminal law

 as in Bivens. Because “even a modest extension is still an extension,” the Court must conclude,

 as above, that this a “new context.” Id. at 1864. Accordingly, the Court must assess whether

 special factors counsel hesitation, and, for the same reasons set forth in connection with

 Plaintiff’s equal-protection claim, the Court must answer this question affirmatively.

        Accordingly, the Court cannot extend Bivens in connection with Plaintiffs’ class claim

 for unreasonable seizure and arrests. Plaintiffs’ second cause of action will be dismissed.

            C. Class Claim for Unreasonable Seizure and Arrest Against Defendant
               Worsham Under Bivens

        The Fourth Amendment “mandates that warrants be based on the government’s showing

 of ‘probable cause’ and include language ‘particularly describ[ing] the place to be searched, and

 the persons to be seized.’” United States v. Bateman, 945 F.3d 997, 1005 (6th Cir. 2019)

 (quoting U.S. Const. amend. IV). The existence of probable cause for a search warrant turns not

 on “rigid tests” but on “a ‘totality of the circumstances’ approach.” United States v. Allen, 211

 F.3d 970, 972 (6th Cir. 2000) (en banc) (quoting Illinois v. Gates, 462 U.S. 213, 230–31 (1983)).

 Probable cause often turns on the credibility of information provided by a confidential informant:

        We agree [with the lower court] that an informant’s “veracity,” “reliability,” and
        “basis of knowledge” are all highly relevant in determining the value of [their]
        report. We do not agree, however, that these elements should be understood as
        entirely separate and independent requirements to be rigidly exacted in every case
        . . . . Rather, . . . they should be understood simply as closely intertwined issues
        that may usefully illuminate the commonsense, practical question whether there is
        “probable cause” to believe that contraband or evidence is located in a particular
        place.

 Gates, 462 U.S. at 230 (footnote omitted); see also Allen, 211 F.3d at 972–73 (quoting and




                                    22
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 22 of 49 PageID #:
                                   3480
 applying this passage from Gates). “While independent corroboration of a confidential

 informant’s story is not a sine qua non to a finding of probable cause, . . . in the absence of any

 indicia of the informant[’s] reliability, courts insist that the affidavit contain substantial

 independent [law enforcement] corroboration.” United States v. Frazier, 423 F.3d 526, 532 (6th

 Cir. 2005) (citations omitted). “Line-by-line scrutiny” of an affidavit in support of a warrant is

 “inappropriate in reviewing a magistrate’s decisions,” however, and courts must “accord the

 magistrate’s determination great deference.” Allen, 211 F.3d at 973 (cleaned up). “The affidavit

 is judged on the adequacy of what it does contain, not on what it lacks, or on what a critic might

 say should have been added.” Id. at 975.

         IRS Agent Worsham sought, and the magistrate judge issued, a search warrant for the

 Plant allowing collection of various categories of “records, documents and materials . . . related

 to the financial activities of James Brantley, Southeastern Provision[], LLC, and/or entities

 owned by James Brantley and/or any related entities to Southeastern Provision[], LLC from

 January 1, 2013 to the present.” (Doc. 315-1, at 6.) Agent Worsham’s affidavit totaled 22 pages

 (plus four pages of attachments) and detailed Worsham’s investigation of Brantley and the

 Plant’s operations. (See generally Doc. 315-2.) Plaintiffs attached the affidavit to their

 pleadings. (See id.)

         Plaintiffs allege that “the IRS search warrant was not supported by probable cause,” that

 Worsham “secured [the] search warrant by providing the Court with a false and misleading

 affidavit,” that any false statements or material omissions were “deliberately and/or recklessly

 made,” and, at bottom, that Worsham “misrepresented” to the Court a “plan to seize, detain and

 arrest as many as 100 workers” under the “pretext” of the search warrant. (Doc. 315, at 38–40.)

         First, Plaintiffs argue that Worsham misrepresented that federal law-enforcement agents




                                    23
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 23 of 49 PageID #:
                                   3481
 were planning to conduct an immigration raid at the Plant. But the search warrant was sought

 and obtained by an IRS agent—Worsham—to locate evidence of suspected federal tax-law

 violations. While Plaintiffs rightly point out that omissions can be misleading, it is difficult to

 see how a plan to conduct a concurrent immigration raid could denude probable cause to believe

 that federal tax violations occurred at the Plant. See Allen, 211 F.3d at 975 (“The affidavit is

 judged on the adequacy of what it does contain, not on what it lacks, or on what a critic might

 say should have been added.”). And, to the extent Plaintiffs argue that the warrant amounted to

 circumvention of federal regulations governing removal, again, this does not denude probable

 cause to search the Plant for evidence of federal tax-law violations. In other words, a cause of

 action for improperly securing a search warrant cannot lie against Worsham just because another

 agency allegedly exploited the warrant to conduct its own search and seizure.

        The primary case on which Plaintiffs rely does not contradict this conclusion. In Perez

 Cruz v. Barr, 926 F.3d 1128, 1133 (9th Cir. 2019), the Ninth Circuit held that ICE agents

 violated removal regulations (which are at least as restrictive as the Fourth Amendment) when

 they “implemented a preconceived plan to ‘target’ over 200 factory workers for detention and for

 interrogation as to their immigration status” by “obtaining and implementing” a pretextual

 “search warrant for employment records at the factory.” The Ninth Circuit, however, did not

 conclude that the search warrant was unsupported by probable cause. See generally id. Rather,

 it concluded that the ICE agents violated their regulations and the Fourth Amendment because

 they intended to use the search warrant as a pretextual basis for mass detention—detention

 without individualized, reasonable suspicion—and were not conducting ordinary detentions

 incident to the lawful execution of a search warrant under Michigan v. Summers, 452 U.S. 692

 (1981). Accordingly, the Ninth Circuit held that the petitioner was “entitled to suppression of




                                    24
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 24 of 49 PageID #:
                                   3482
 the evidence gathered” in violation of “an ICE regulation (as well as the Fourth Amendment)”

 and remanded to the Board of Immigration Appeals with instructions “to dismiss [the] removal

 proceedings [against a detainee from the raid] without prejudice.” Id. at 1146. Critically, the

 search warrant itself was not held improper, but only the mass detention initiated by ICE agents.

 Perez Cruz therefore does not bear upon whether Worsham improperly secured the search

 warrant. 13

         Second, Plaintiffs argue that the affidavit failed to establish the Informant’s credibility,

 that the Informant’s observations were not independently corroborated, that the bank personnel’s

 statements were not independently corroborated, that Worsham’s statements about his training

 and experience were conclusory, and that Worsham’s calculations did not square with his

 conclusions. For example, they point out that the Informant at one point observed thirty to forty

 employees, but that aerial surveillance showed eighty or more vehicles at the Plant, undermining

 the Informant’s credibility. As another example, they argue that Worsham’s calculations

 indicate that at least some of the cash withdrawal must not have been used for payroll, and that

 he articulated no basis for thinking that jobs like fork-lift driver or production-line workers are

 not usually paid $72.14 per hour. This is precisely the sort of line-by-line scrutiny that courts

 should avoid. See Allen, 211 F.3d at 973. Worsham’s recounting of the investigation of the

 bank records, information from bank personnel, surveillance of Southeastern Provision’s

 representatives, and aerial surveillance of the Plant are sufficient to corroborate the Informant’s

 observations. Indeed, statements by confidential informants known to law enforcement have

 been found adequately corroborated by much less. See United States v. May, 399 F.3d 817, 824


 13
   Perez Cruz does suggest that the ICE agents in this case may have violated the Fourth
 Amendment. As detailed above, however, the Court cannot imply a civil damages remedy under
 the Fourth Amendment in this context.


                                    25
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 25 of 49 PageID #:
                                   3483
 (6th Cir. 2005) (“The additional evidence substantiating an informant’s reliability need not be

 obtained from a source unrelated to the confidential informant—e.g., an independent police

 investigation or a second confidential informant—but may be any set of facts that support the

 accuracy of the information supplied by the informant.” (emphasis added)). Exactitude is neither

 realistic nor required by the Fourth Amendment. See United States v. Martin, 526 F.3d 926, 936

 (6th Cir. 2008) (“Our inquiry requires the review of the totality of the circumstances ‘to make a

 practical, commonsense,’ not hyper-technical, determination of whether probable cause is

 present.” (quoting Gates, 462 U.S. at 238)). Worsham’s affidavit set forth a sufficient basis for

 the magistrate to find probable cause, and the minor inconsistencies that Plaintiffs identify do not

 plausibly show that Worsham delivered false or misleading statements to obtain the warrant.

        The Court concludes that Plaintiffs have not plausibly pleaded a constitutional violation

 by Worsham in his efforts to obtain the IRS search warrant. Accordingly, the Court needs

 neither to further assess qualified immunity on this issue nor to determine whether a Bivens

 remedy can be extended to Plaintiffs’ claim against Defendant Worsham. Plaintiffs’ third cause

 of action will be dismissed.

            D. Class Claim for Conspiracy to Deprive Equal Protection Against All
               Individual Defendants Under 42 U.S.C. § 1985(3)

        42 U.S.C. § 1985(3) “creates a cause of action for a conspiracy between two or more

 persons to deprive another of the equal protection of the laws.” Jackson v. City of Cleveland,

 925 F.3d 793, 817 (6th Cir. 2019). The Supreme Court has articulated four elements required to

 establish a cause of action under § 1985(3):

        To come within [§ 1985(3)] a complaint must allege that the defendants did (1)
        “conspire or go in disguise on the highway or on the premises of another” (2) “for
        the purpose of depriving, either directly or indirectly, any person or class of
        persons of the equal protection of the laws, or of equal privileges and immunities
        under the laws.” It must then assert that one or more of the conspirators (3) did,


                                    26
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 26 of 49 PageID #:
                                   3484
        or caused to be done, “any act in furtherance of the object of (the) conspiracy,”
        whereby another was (4a) “injured in his person or property” or (4b) “deprived of
        having and exercising any right or privilege of a citizen of the United States.”

 Griffin v. Breckenridge, 403 U.S. 88, 102–03 (1971); see also Haverstick Enters., Inc. v. Fin.

 Fed. Credit, Inc., 32 F.3d 989, 993 (6th Cir. 1994) (applying the Griffin elements). A § 1985(3)

 plaintiff must “prove that the conspiracy was motivated by ‘some racial, or perhaps otherwise

 class-based, invidiously discriminatory animus,’” though the class “must possess the

 characteristics of a discrete and insular minority, such as race, national origin, or gender.”

 Haverstick Enters., 32 F.3d at 994 (quoting United Brotherhood of Carpenters & Joiners of Am.

 v. Scott, 463 U.S. 825, 829 (1983)).

        Defendants argue that: (1) § 1985(3) does not apply to federal officers, (2) even if it does

 apply, its application is not clearly established such that Defendants are entitled to qualified

 immunity, (3) the intracorporate-conspiracy doctrine bars these particular claims, and (4) even if

 these claims are not barred by the intracorporate-conspiracy doctrine, it is not clearly established

 that the doctrine does not apply such that Defendants are entitled to qualified immunity.

        “Qualified immunity shields federal and state officials from money damages unless a

 plaintiff pleads facts showing (1) that the official violated a statutory or constitutional right, and

 (2) that the right was ‘clearly established’ at the time of the challenged conduct.” Ashcroft v. al-

 Kidd, 563 U.S. 731, 735 (2011). The doctrine is designed to preclude liability unless “it would

 have been clear to a reasonable officer that the alleged conduct ‘was unlawful in the situation

 [they] confronted.’” Abbasi, 137 S. Ct. at 1866–67 (citations omitted). Qualified immunity

 seeks to strike “a proper balance” between the vindication of rights through damages suits and

 the prevention of undue liability for reasonable, if ultimately mistaken, judgments. Id. at 1866.

        The parties agree that neither the Sixth Circuit nor the Supreme Court has held directly

 that § 1985(3) applies to federal officers. “[A]bsent controlling authority,” a “robust ‘consensus


                                    27
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 27 of 49 PageID #:
                                   3485
 of cases of persuasive authority’” must clearly establish the right at issue to preclude qualified

 immunity. al-Kidd, 563 U.S. at 742 (quoting Wilson v. Layne, 526 U.S. 603, 617 (1999)).

 Plaintiffs cite decisions from Second, Seventh, Eighth, Ninth, and Tenth Circuits concluding that

 § 1985(3) applies to federal officials, as well as two district courts from the Sixth Circuit. Iqbal

 v. Hasty, 490 F.3d 143, 176 (2d Cir. 2007) (reasoning that the Supreme Court’s decision in

 Griffin, which extended § 1985(3) to private conspiracies, compels the conclusion that “§

 1985(3) applie[s] to federal officials”), rev’d on other grounds sub nom. Ashcroft v. Iqbal, 556

 U.S. 662 (2009); Jafree v. Barber, 689 F.2d 640, 643 (7th Cir. 1982) (explaining the § 1981

 cause of action against federal officials for race discrimination and noting “[m]oreover, the

 allegation of conspiracy (and an act by one of the conspirators) to further such purposeful

 discrimination states a cause of action under 42 U.S.C. § 1985(3)” (citation omitted)); Federer v.

 Gephardt, 363 F.3d 754, 758 (8th Cir. 2004) (“Unlike 42 U.S.C. § 1983 . . . the scope of §

 1985(3) is considerably broader and can reach conspiracies composed of federal officers or

 federal employees.”); Gillespie v. Civiletti, 629 F.2d 637, 641 (9th Cir. 1980) (accepting

 argument that § 1985 “does not require action under the color of state law” because it “is derived

 from the thirteenth amendment and covers all deprivations of equal protection of the laws and

 equal privileges and immunities under the laws,” including by federal officers); Dry Creek

 Lodge, Inc. v. United States, 515 F.2d 926, 931 (10th Cir. 1975) (reviving claim that “individual

 [federal] defendants other than the Secretary of Interior conspired to deprive [the plaintiffs] of

 equal protection or equal privileges and immunities contrary to 42 U.S.C. § 1985”); see also

 Muniz-Muniz v. U.S. Border Patrol, No. 3:09 CV 2865, 2012 WL 5197250, at *6 (N.D. Ohio

 Oct. 19, 2012) (noting that § 1985(3) reaches conspiracies by federal officers), rev’d on other

 grounds by 741 F.3d 668 (6th Cir. 2013); Bergman v. United States, 551 F. Supp. 407, 414




                                    28
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 28 of 49 PageID #:
                                   3486
 (W.D. Mich. 1982) (noting that “§ 1985(3) applie[s] to federal officers acting under color of

 federal law”). Plaintiffs have identified substantial persuasive authority that § 1985(3) provides

 a cause of action against federal agents acting under color of federal law. See Davis v. Samuels,

 962 F.3d 105, 114 (3d Cir. 2020) (“A significant consensus among our sister Courts of Appeals

 is that Griffin has rendered untenable the argument that § 1985(3) is inapplicable to those acting

 under color of federal law.”). 14 And, indeed, in the 2017 Abbasi decision, the Supreme Court

 assumed that § 1985(3) applies to federal officers but granted qualified immunity on other

 grounds, suggesting—if not directly holding—that these lower-court cases were not wrongly

 decided. 137 S. Ct. at 1865–66 (assuming § 1985(3) applies to federal officials and proceeding

 to grant qualified immunity due to legal uncertainty surrounding the intracorporate-conspiracy

 doctrine).

           Defendants cite a Fifth Circuit case and a district court case to the contrary. In Cantú v.

 Moody, 933 F.3d 414, 419 (5th Cir. 2019), the Fifth Circuit observed:

           Our precedent holds § 1985(3) does not apply to federal officers. In Mack v.
           Alexander, 575 F.2d 488 (5th Cir. 1978) (per curiam), we concluded § 1983 and §
           1985 “provide a remedy for deprivation of rights under color of state law and do
           not apply when the defendants are acting under color of federal law.” Id. at 489;
           accord Bethea v. Reid, 445 F.2d 1163, 1164 (3d Cir. 1971). 15 Other circuits have
           criticized that holding for failing to grapple with Supreme Court precedent. See,
           e.g., Iqbal v. Hasty, 490 F.3d 143, 176 n.13 (2d Cir. 2007), rev’d on other
           grounds sub nom. Ashcroft v. Iqbal, 556 U.S. 662 . . . (2009); Ogden v. United
           States, 758 F.2d 1168, 1175 n.3 (7th Cir. 1985). And the Supreme Court recently
           assumed § 1985(3) applies to federal officers. See Ziglar v. Abbasi, ––– U.S. –––
           –, 137 S. Ct. 1843, 1865–69 . . . (2017). Mack may not have aged well, but we
           need not decide whether it remains binding on us.


 14
   Davis went on to “join many of our sister Circuits in holding that § 1985(3) can redress
 conspiracies to violate constitutional rights involving those acting under color of federal law.”
 962 F.3d at 115. Although Davis itself was decided in 2020 and does not bear upon whether the
 law was clearly established prior to the raid, it bears noting that Davis relies upon cases which
 predated the raid by years and even decades.
 15
      Since overruled by Davis, 962 F.3d at 115.


                                    29
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 29 of 49 PageID #:
                                   3487
 Cantú quite plainly fails to contradict the decisions of other Courts of Appeals, and, in fact,

 concedes that the Fifth Circuit’s outlier, per curiam precedent from 1978 “may not have aged

 well.” Id. And, while Alharbi v. Miller, 368 F. Supp. 3d 527 (E.D.N.Y. 2019) concluded that §

 1985(3) does not extend to federal officers, it did not grapple with any decisions by Courts of

 Appeals and cannot reasonably be understood to contravene them in a serious way. Finally, in

 reply, Defendants cite Burch v. Blouir, 831 F.2d 293, 1987 WL 44944, at *2 (6th Cir. 1987)

 (table), for the proposition that “a § 1985(3) claim cannot rest on a violation of the Fourth

 Amendment,” or, at least, that a reasonable officer in the Sixth Circuit could have so understood.

 (Doc. 347, at 45.) It is evident from the face of the statute that a § 1985(3) claim must rest on an

 equal-protection violation, and, indeed, the crux of Plaintiffs’ § 1985(3) claim is a race-based

 deprivation of equal protection:

        By agreeing to stop, detain, search, seize, and/or arrest Plaintiffs and the Class
        solely on the basis of their Latino race and ethnicity, Defendants conspired to
        deprive Plaintiffs and the Class of the equal protection of the law of the United
        States, in violation of 42 U.S.C. § 1985(3).

 (Doc. 315, at 40.) That Defendants allegedly also contravened the Fourth Amendment while

 conspiring to commit race-based equal-protection violations cannot reasonably be understood,

 under Burch—which held only that an alleged Fourth Amendment violation alone is not

 actionable under § 1985(3)—to preclude a remedy for conspiracy to deprive individuals of equal

 protection on the basis of race under § 1985(3). See Burch, 1987 WL 44944, at *2 (“Finally, to

 the extent that plaintiff’s allegations of conspiracy relate to the search of his apartment, we agree

 with the district court’s conclusion that such a claim is based on the [F]ourth [A]mendment and

 the right to due process, and is, therefore, not cognizable under § 1985(3).”). Accordingly, §

 1985(3) does apply to federal officers, and the great weight of persuasive authority at the time of

 the raid clearly established that federal officers can be liable for conspiracy under § 1985(3).



                                    30
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 30 of 49 PageID #:
                                   3488
        Under the intracorporate-conspiracy doctrine, “an agreement between or among agents of

 the same legal entity, when the agents act in their official capacities, is not an unlawful

 conspiracy.” Id. at 1867. While the Supreme Court has never applied the intracorporate-

 conspiracy doctrine to the § 1985(3) context, it has noted “a division in the courts of appeals . . .

 respecting the validity or correctness of the intracorporate-conspiracy doctrine with reference to

 § 1985 conspiracies.” Id. at 1868. In Abbasi, the Court ultimately declined to decide the

 question and granted qualified immunity because a reasonable official could have thought that

 the intracorporate-conspiracy doctrine would bar conspiracy liability among individuals in the

 same federal department:

        These considerations suggest that officials employed by the same governmental
        department do not conspire [under the intracorporate-conspiracy doctrine] when
        they speak to one another and work together in their official capacities. Whether
        that contention should prevail need not be decided here. It suffices to say that the
        question is sufficiently open so that the officials in this suit could not be certain
        that § 1985(3) was applicable to their discussions and actions. Thus, the law
        respondents seek to invoke cannot be clearly established. It follows that
        reasonable officers in petitioners’ positions would not have known with any
        certainty that the alleged agreements were forbidden by law.

 Id. at 1868–69.

        Plaintiffs argue that IRS and DHS officers are not part of the same “entity” and therefore

 can conspire, or, alternatively, that the involvement of the Tennessee Highway Patrol in the raid

 bars application of the intracorporate-conspiracy doctrine. The first argument fails, for it is not

 clearly established that the intracorporate-conspiracy doctrine fails to protect planning between

 officers of different departments within the Executive Branch. See, e.g., K.O. v. U.S. Immigr. &

 Customs Enf’t, 468 F. Supp. 3d 350, 370 (D.D.C. 2020) (holding that whether the intracorporate-

 conspiracy doctrine “applies to conversations and planning . . . across executive departments” is

 “sufficiently open that the issue is not ‘beyond debate’” for purposes of qualified immunity




                                    31
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 31 of 49 PageID #:
                                   3489
 (citation omitted)). 16 The second argument prevails, however, because the intracorporate-

 conspiracy doctrine plainly applies only to individuals within the same legal entity. See Abbasi,

 137 S. Ct. at 1867 (“[A]n agreement between or among agents of the same legal entity, when the

 agents act in their official capacities, is not an unlawful conspiracy.”). No reasonable officer

 could believe that Tennessee Highway Patrol officers—who are employed by a Tennessee state

 agency—are part of the same legal entity as federal IRS and DHS officers.

           Defendants do “not argu[e] that Plaintiffs cannot state a conspiracy claim because no one

 from THP is a defendant” (Doc. 347, at 45 n.35) but instead assert that the conspiracy-claim

 section of Plaintiffs’ complaint references only “Defendants” (i.e., not THP) and inadequately

 pleads that Defendants and THP formed a conspiratorial agreement to deprive Plaintiffs of equal

 protection of the laws. While Defendants assert that the standard for pleading conspiracy claims

 is relatively strict, it is not so strict that the Court must ignore the gravamen of Plaintiffs’

 complaint, nor that its conspiracy-claim section “reallege[s] and incorporate[s] by reference each

 and every allegation contained” in prior paragraphs. (Doc. 315, at 40.) And, indeed, a prior

 paragraph alleges “[o]fficers of the IRS, ICE, HSI, ERO, CBP, and THP conspired to plan and

 execute the forceful, prolonged, and unlawful seizure of the Plant’s Latino workforce solely on

 the basis of their race or ethnicity, and without reasonable suspicion, probable cause, or other

 lawful authority.” (Id. at 5.) The complaint further references Worsham’s sworn statement that

 “IRS-CID, Homeland Security Investigations . . ., and Tennessee Highway Patrol, Criminal

 Investigative Division . . . are conducting an investigation of Southeastern Provision and its

 owners.” (Doc. 315-2, at 7.) Contrary to Defendants’ arguments, the complaint is shot through

 with allegations that the agents planning the raid—which included THP officers, who


 16
      Though decided in 2020, the result flowed directly from Abbasi and other pre-raid cases.


                                    32
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 32 of 49 PageID #:
                                   3490
 participated in the raid by blocking the road, surrounding the Plant, and pointing machine guns at

 Plaintiffs—intentionally used the search warrant as a pretext to target Latino workers for illegal

 arrests, claims bolstered by related allegations that agents detained only Latinos, pointed firearms

 only at Latinos, handcuffed only Latinos, transported only Latinos to the Armory, hurled racial

 slurs only at Latinos, physically harmed only Latinos, humiliated only Latinos, and all the while

 allowed white individuals who also worked at the Plant to stand by unmolested, despite that

 white individuals were the ostensible targets of the IRS investigation. (See generally Doc. 315.)

 Defendants also argue that even if the raid resulted in race-based constitutional violations, it was

 not planned to do so, but at this stage, that is necessarily an inferential conclusion—and the

 Court must draw reasonable inferences from the facts alleged in favor of Plaintiffs. Indeed, it is

 far more reasonable to infer from the facts alleged that the raid was planned to be executed in the

 way described, as opposed to dozens of officers coincidentally executing it in the same manner.

 And while Defendants argue that their targeting of Latinos was permissible based upon the

 knowledge contained in Worsham’s affidavit, 17 the alleged method of execution is sufficient to

 plausibly show that the raid “had a discriminatory effect and that it was motivated by a

 discriminatory purpose.” Bey v. Falk, 946 F.3d 304, 319 (6th Cir. 2019) (internal quotation

 marks omitted) (citing Bennett v. City of Eastpointe, 410 F.3d 810, 818 (6th Cir. 2005)). In sum,

 Plaintiffs have stated a claim under 42 U.S.C. § 1985(3), meaning dismissal on the pleadings

 would be improper.



 17
    Given that the affidavit was sworn by an IRS agent, this argument further confirms a close
 inter-connection between the agencies conducting the Raid. But it is noteworthy that ICE agents
 argue they derived reasonable suspicion and probable cause for immigration-related detentions
 and arrests from an IRS agent’s conclusions, given that Worsham’s training, affidavit, and
 investigatory purview focus on tax and currency violations, not alien identification, detention,
 and removal.


                                    33
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 33 of 49 PageID #:
                                   3491
            E. Class Claim for Failure to Prevent Equal-Protection Deprivation Against All
               Individual Defendants Under 42 U.S.C. § 1986

        42 U.S.C. § 1986 “establishes a cause of action against anyone ‘having knowledge that

 any of the wrongs conspired to be done [as described in § 1985]’ and ‘having power to prevent

 or aid in preventing the commission of the same, neglects or refuses to do so.’” Thurmond v.

 Cnty. of Wayne, 447 F. App’x 643, 650 (6th Cir. 2011) (quoting 42 U.S.C. § 1986). “Dismissal

 of a § 1986 claim is proper if a plaintiff fails to state a cause of action under § 1985.” Id.

        Defendants move to dismiss Plaintiffs’ § 1986 claim only on the basis that their

 § 1985(3) claim should also be dismissed. Having concluded that Plaintiffs’ § 1985(3) claim

 should not be dismissed, the Court has no basis to dismiss their § 1986 claim.

            F. Individual Claims by the Named Plaintiffs for Unreasonable Seizure and
               Arrest Against the DHS Defendants Under Bivens

        The Sixth Cause of Action is an individual Fourth Amendment Bivens claim asserted

 only by the Named Plaintiffs. It is not, however, substantively distinguishable from the Fourth

 Amendment Bivens claim brought on behalf of the class and is dismissed for the same reasons

 given above.

            G. Plaintiff Guerrero’s Claim for Excessive Force Against the “Assaulting
               Officer” Under Bivens

        When a government agent allegedly “used excessive force during the process of an arrest,

 seizure, or investigatory stop,” courts “perform a Fourth Amendment inquiry into what was

 objectively ‘reasonable’ under the circumstances.” Coley v. Lucas Cnty., Ohio, 799 F.3d 530,

 537 (6th Cir. 2015) (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)).

        The “reasonableness” of a particular use of force must be judged from the
        perspective of a reasonable officer on the scene, rather than with the 20/20 vision
        of hindsight. . . . “Not every push or shove, even if it may later seem unnecessary
        in the peace of a judge’s chambers,” . . . violates the Fourth Amendment. The
        calculus of reasonableness must embody allowance for the fact that police officers


                                    34
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 34 of 49 PageID #:
                                   3492
           are often forced to make split-second judgments—in circumstances that are tense,
           uncertain, and rapidly evolving—about the amount of force that is necessary in a
           particular situation.

 Graham, 490 U.S. at 396–97 (citations omitted). Relevant considerations include “the severity

 of the crime at issue, whether the suspect poses an immediate threat to the safety of the officers

 or others, and whether he is actively resisting arrest or attempting to evade arrest by flight.” Id.

 at 397.

           The DHS Defendants do not move to dismiss Plaintiff Guerrero’s Fourth Amendment

 excessive-force claim against the “Assaulting Officer”—who allegedly punched him in the face

 without provocation—brought pursuant to Bivens, but Defendant John Witsell appeared through

 separate counsel and has done so. 18 Defendant Witsell argues that (1) the complaint states no

 specific facts against him, so he should be dismissed; (2) a Bivens remedy should not be

 recognized against him; and (3) he is entitled to qualified immunity as to Plaintiff Guerrero’s

 excessive-force claim.

           While it is true that some particularity is required to state a claim for damages against a

 government agent, that argument has limits:

           Although “damage claims against government officials arising from alleged
           violations of constitutional rights must allege, with particularity, facts that
           demonstrate what each defendant did to violate the asserted constitutional right,” .
           . . courts are disinclined to dismiss complaints that fail to allege specific
           conduct by each officer when the officers’ actions have made them impossible to
           identify.

 Greer v. City of Highland Park, Mich., 884 F.3d 310, 315–16 (6th Cir. 2018) (citations omitted)

 (emphasis in original). A contrary rule “would risk immunizing officers to Fourth Amendment




 18
   For context: though Witsell admits nothing at this stage, the DHS Defendants state that
 “Defendant Witsell initially encountered Plaintiff Guerrero, not any of the DHS Defendants.”
 (Doc. 329, at 28.)


                                    35
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 35 of 49 PageID #:
                                   3493
 claims” by allowing dismissal on the pleadings “so long as they successfully disguised their

 identities.” Id. at 316. While Greer involved masked officers, the Court concludes that dozens

 of officers swarming into a crowded meat-processing facility with guns drawn and pointed at

 individuals who, in many cases, do not speak English is also the kind of situation in which the

 officers’ actions preclude identification. Moreover, as in Greer, “the parties here do not dispute

 that a raid of the [Plant] occurred, and the [Defendant] officers have been identified as the parties

 who executed the search warrant.” Id. Accordingly, blanket dismissal of claims against

 Defendant Witsell is unwarranted.

        Defendant Witsell incorporates the DHS Defendants’ argument that a Bivens remedy

 should not be extended to Plaintiff Guerrero’s excessive-force claim. Notably, however, the

 DHS Defendants effectively concede that excessive-force claims are actionable under Bivens in

 the immigration context. See, e.g., De La Paz, 786 F.3d at 374 (noting that prior Fifth Circuit

 decisions “permit Bivens actions against immigration officers who deploy unconstitutionally

 excessive force when detaining immigrants on American soil” because “‘[t]here are . . . no

 identifiable national interests that justify the wanton infliction of pain’” (quoting Martinez-

 Aguero v. Gonzalez, 459 F.3d 618, 623 (5th Cir. 2006)).

        For the reasons set forth above, the Court concludes that Plaintiff Guerrero’s excessive-

 force claim similarly arises in a “new context.” However, special factors do not counsel

 hesitation in extending a Bivens remedy to Plaintiff Guerrero under these circumstances.

        First, no separation-of-powers interest is vindicated by declining to recognize a Bivens

 remedy for unconstitutionally excessive force in the immigration-enforcement context. See

 Abbasi, 137 S. Ct. at 1857 (“When a party seeks to assert an implied cause of action under the

 Constitution itself, . . . separation-of-powers principles are or should be central to the analysis.”).




                                    36
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 36 of 49 PageID #:
                                   3494
 Whatever interest Congress and the Executive Branch have in creating and vigorously enforcing

 immigration laws and weighing related costs and benefits, the interest does not stretch so far as

 to include the application of unconstitutional force; unconstitutional force is, by definition, at

 odds with the legitimate goals of law enforcement. Therefore, such force does not serve a

 congressional purpose.

        Second, the unconstitutional application of force is not a federal immigration policy, and

 the Court is not interfering with federal policy by recognizing a damages remedy for it. Indeed,

 the allegations here suggest some subset of officers applied excessive force against particular

 individuals, while dozens of other officers apparently did not. The use of excessive force against

 an individual on American soil during a guns-drawn, mass immigration raid animated only by an

 IRS search warrant cannot be fairly conflated with federal immigration policy and therefore

 placed beyond the reach of Bivens.

        Third, there is no reason to fear a deluge of Bivens excessive-force litigation arising from

 immigration enforcement. The federal government’s removal efforts are prolific, and a

 generalized Fourth Amendment Bivens remedy in the immigration context could indeed flood the

 courts. But excessive-force claims are the immigration-enforcement exception, not the rule.

 Accordingly, the judiciary need not fear the consequences of vindicating the constitutional right

 to be free of excessive force in this context. In sum, special factors do not counsel hesitation in

 extending a Bivens remedy to Plaintiff Guerrero’s excessive-force claim.

        Defendant Witsell also argues that he is entitled to qualified immunity on Plaintiff

 Guerrero’s excessive-force claim. But Plaintiff Guerrero plausibly alleges the violation of a

 clearly established right.

        A short, white, male federal officer, who was armed . . ., approached Plaintiff
        Guerrero and shouted at him to come towards him. Plaintiff Guerrero attempted to



                                    37
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 37 of 49 PageID #:
                                   3495
         comply with his orders. The [a]ssaulting [o]fficer then simultaneously made a fist
         and intentionally struck Plaintiff Guerrero in the face.

 (Doc. 315, at 32; see also id. at 43 (alleging unconstitutionally excessive force for the

 “intentional[]” striking of Plaintiff Guerrero’s face). 19)

         First, all three Graham factors weigh in Plaintiff Guerrero’s favor. On the allegations

 presented, it is not obvious what particular crime law enforcement could have had probable

 cause to believe that Plaintiff Guerrero, in particular, had committed. 20 The “severity of the

 crime at issue” weighs against the use of force when it is not apparent what crime, if any, had

 been committed. Graham, 490 U.S. at 396. And even if Plaintiff Guerrero committed a criminal

 infraction, such as misdemeanor failure to register, see 8 U.S.C. §§ 1302, 1306, these kinds of

 essentially administrative immigration infractions are not, standing alone, severe enough to

 warrant a strike in the face during arrest. This is especially true given that Plaintiff Guerrero was


 19
    Defendant Witsell argues that any other components of the arrest—including a pat-down that
 followed the zip-tie restraints—did not entail excessive force. Plaintiff Guerrero does not appear
 to allege that the force applied in those respects was excessive, nor does he argue that such
 claims should be preserved, confirming that the amended complaint alleges excessive force only
 as to the striking of Plaintiff Guerrero’s face.
 20
    See Arizona, 567 U.S. at 407 (“As a general rule, it is not a crime for a removable alien to
 remain present in the United States.”). Defendants argue that this language in Arizona is not
 supported by its ostensible source, I.N.S. v. Lopez-Mendoza, 468 U.S. 1032, 1038 (1984). Lopez-
 Mendoza explains that “[a] deportation proceeding is a purely civil action to determine eligibility
 to remain in this country, not to punish an unlawful entry, though entering or remaining
 unlawfully in this country is itself a crime.” Lopez-Mendoza, 468 U.S. at 1038. It cites 8 U.S.C.
 §§ 1302, 1306, and 1325, which currently provide in relevant part that aliens (1) fourteen years
 of age or older, (2) who have not been registered and fingerprinted by federal authorities, and (3)
 who remain in the United States for thirty days or longer, must “apply for registration and . . . be
 fingerprinted before the expiration of such thirty days,” 8 U.S.C. § 1302(a), and that an alien
 who must comply with these requirements but who “willfully fails or refuses to make such
 application or to be fingerprinted . . . shall be guilty of a misdemeanor,” 8 U.S.C. § 1306(a). It
 appears, then, that Arizona was attempting to state that mere presence is not actionable, while
 Lopez-Mendoza refers to aliens who remain present but fail to abide the statutory registration and
 fingerprinting requirements. Whatever crime, if any, Plaintiff Guerrero actually committed, the
 allegations do not show that law enforcement would have had probable cause to believe that he
 had committed any particular crime at the time of detention.


                                    38
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 38 of 49 PageID #:
                                   3496
 not “pos[ing] an immediate threat to the safety of the officers or others.” Id. The allegations

 reflect no aggression on Plaintiff Guerrero’s part, and while Defendant Witsell makes much of

 the presence of knives and other tools one would expect to find in a meatpacking plant, the

 allegations do not connect any particular tool to Guerrero. (See Doc. 315, at 32.) That meat-

 cutting tools are in the same building as an individual cannot reasonably be understood to render

 that individual an “immediate threat” such that a punch in the face is warranted. Graham, 490

 U.S. at 396. Finally, the allegations do not reflect that Plaintiff Guerrero was “actively resisting

 arrest or attempting to evade arrest by flight.” Id. Defendant Witsell argues that Plaintiff

 Guerrero alleged he was only “attempting to comply,” meaning he did not actually comply with

 the officer’s instructions. Plaintiff Guerrero asserts that he “attempted” to comply but was

 prevented from doing so by being struck in the face. (Doc. 315, at 43 (“Plaintiff Guerrero was

 attempting to comply . . . when the officer approached.”).) The ambiguity as to Plaintiff

 Guerrero’s “attempt” must be resolved in his favor, but even if it were not, punching a person in

 the face is not a reasonable response to what was, at most, passive resistance.

        “A suspect’s right to be free from excessive force from arresting officers is clearly

 established.” Malory v. Whiting, 489 F. App’x 78, 85 (6th Cir. 2012) (citing Beltz v. Gribble,

 641 F.3d 743, 756 (6th Cir. 2011). Indeed, since at least 2006, it has been clearly established

 that striking the head of an unrestrained but non-resistant individual is unconstitutional. See

 Baker v. City of Hamilton, Ohio, 471 F.3d 601, 607 (6th Cir. 2006) (holding that a reasonable

 factfinder could “conclude that [an officer’s] strike to [a suspect’s] head was unjustified and

 excessive” after the suspect fled, then surrendered and complied). 21 Accordingly, qualified



 21
   The head-strike in Baker differs from the present allegations in two minor respects. First, the
 officer struck the suspect in the head with a baton. Second, the suspect raised his hands when the
 officer located him after fleeing. While the first distinction may suggest a different quantum of


                                    39
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 39 of 49 PageID #:
                                   3497
 immunity as to Plaintiff Guerrero’s excessive-force claim is unwarranted. Defendant Witsell’s

 motion to dismiss Plaintiff Guerrero’s excessive-force claim will be denied.

            H. Plaintiff Bautista Martínez’s Claim for Excessive Force Against the “Gun to
               the Head Officer” Under Bivens

        No Defendant has moved to dismiss Plaintiff Bautista Martínez’s Fourth Amendment

 excessive-force claim brought pursuant to Bivens.

            I. Individual Claims by Named Plaintiffs for False Imprisonment and False
               Arrest Against Defendant United States of America Under the Federal Tort
               Claims Act

        The Federal Tort Claims Act (“FTCA”) “provides a limited sovereign immunity waiver

 and subject matter jurisdiction for plaintiffs to pursue state law tort claims against the United

 States.” Milligan v. United States, 670 F.3d 686, 692 (6th Cir. 2012) (citing 28 U.S.C.

 § 1346(b)(1)). If “state law would impose liability against a private individual,” then “the suit

 proceeds against the federal government ‘in the same manner and to the same extent as a private

 individual under like circumstances.’” Id. (citing Myers v. United States, 17 F.3d 890, 894 (6th

 Cir. 1994), and quoting 28 U.S.C. § 2674). The FTCA is a limited grant of jurisdiction and

 waiver of sovereign immunity, so it must be strictly construed to the extent that it “excludes

 certain tort claims.” Id. (citation omitted). Relevant here, it excludes certain intentional torts,

 though some intentional torts are actionable if committed by federal law-enforcement officers.

 28 U.S.C. § 2680(h) (excluding “assault, battery, false imprisonment, false arrest, malicious

 prosecution, abuse of process, libel, slander, misrepresentation, deceit, or interference with



 excessive force used, a reasonable officer could not understand Baker as failing to preclude
 striking a non-resistant individual in the face with a fist instead of a baton. As for the second
 difference, Plaintiff Guerrero alleges that he never attempted to flee and did not resist arrest. A
 reasonable officer could not understand Baker to allow a head-strike because a non-evasive
 individual did not raise his hands in surrender.


                                    40
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 40 of 49 PageID #:
                                   3498
 contract rights,” except that “assault, battery, false imprisonment, false arrest, abuse of process,

 or malicious prosecution” are actionable when committed by federal law enforcement officers).

         Plaintiffs Zelaya, Guerrero, Romulo Mendoza, Bautista Martínez, Zapote Hernández,

 Gonzalez Cruz, and Pulido allege false imprisonment and false arrest (collectively, “false

 arrest” 22) under the FTCA. (Doc. 315, at 45.) Defendant United States of America (“United

 States,” or the “Government”) moves to dismiss—for failure to state a claim and lack of subject-

 matter jurisdiction—all FTCA false-arrest claims except those of Plaintiff Zelaya, who alleges

 that he is legally authorized to live and work in the United States.

         “To successfully prosecute a claim of false arrest and imprisonment, the plaintiff must

 prove ‘(1) the detention or restraint of one against his will and (2) the unlawfulness of such

 detention or restraint.’” Brown v. Christian Bros. Univ., 428 S.W.3d 38, 54 (Tenn. Ct. App.

 2013) (quoting Coffee v. Peterbilt of Nashville, Inc., 795 S.W.2d 656, 659 (Tenn. 1990)).

 “[F]alse imprisonment requires that the defendant must have acted without probable cause.” Id.

 (citation omitted).

         The Government argues that the false-arrest claims (other than Zelaya’s) fail to state a

 claim for relief, because undocumented aliens have “no right not to be detained,” and therefore

 an unlawful detention that is actionable for damages could not have occurred. De La Paz, 786

 F.3d at 379 (citing Lopez-Mendoza, 468 U.S. at 1048)). 23 Starting from this premise, De La Paz


 22
   The parties agree that these torts, at least under the circumstances before the Court, are
 essentially the same.
 23
   As a general matter, this assertion does not square easily with ICE regulations, which
 explicitly prohibit detention of undocumented aliens unless immigration officers have “a
 reasonable suspicion, based on specific articulable facts, that [a] person [detained for]
 question[ing] is . . . an alien illegally in the United States.” 8 C.F.R. § 287.8(b)(2); see also id.
 § 287.8(c) (requiring that arrests occur only when the officer “has reason to believe that the
 person to be arrested . . . is an alien illegally in the United States,” and that a “warrant of arrest
 shall be obtained except when the . . . officer has reason to believe that the person is likely to


                                    41
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 41 of 49 PageID #:
                                   3499
 concluded that “the damages available in a Bivens action would be minimal . . . (absent

 unconstitutional physical abuse)” because undocumented aliens “are no less removable just

 because the manner of their apprehensions violated the Fourth Amendment.” Id. The

 Government asks this Court to take De La Paz even a step further and to hold that the minimal

 nature of damages under a hypothetical Bivens remedy compels the unavailability of an FTCA

 remedy. The Court declines because state-law elements of false arrest are unrelated to the

 availability of a Bivens remedy. Neither party cites Tennessee case law addressing false arrest of

 undocumented aliens, and the Court’s independent research has not identified any. Plaintiffs

 Guerrero, Romulo Mendoza, Bautista Martínez, Zapote Hernández, Gonzalez Cruz, and Pulido

 have alleged that they were detained against their will (Doc. 315, at 23–36) and that the detention

 was illegal (Id. at 45). Tennessee law requires nothing more and makes no exceptions for

 undocumented aliens. 24 See Brown, 428 S.W.3d at 54; cf. Vargas Ramirez v. United States, 93

 F. Supp. 3d 1207, 1218–31 (W.D. Wash. 2015) (granting summary judgment to an

 undocumented alien on false-arrest FTCA claim under Washington law brought against

 immigration agent because the agent caused the alien to be detained and arrested by a state

 officer without probable cause, as required by ICE regulations and the Fourth Amendment).

        The Government also argues that Plaintiffs’ detentions were permissible incident to a

 lawful search, that their detention was supported by reasonable suspicion, and that their arrest



 escape before a warrant can be obtained”); Perez Cruz, 926 F.3d at 1137 (noting that the
 constraints created by these regulations “are at least as stringent as those imposed by the Fourth
 Amendment”); Tejeda-Meta v. INS, 626 F.2d 721, 725 (9th Cir. 1980) (“The phrase ‘has reason
 to believe’ has been equated with the constitutional requirement of probable cause.” (citations
 omitted)).
 24
   The Court observes that this particular application of the FTCA may raise colorable
 preemption concerns. Because the parties did not raise preemption, however, the Court will not
 address it.


                                    42
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 42 of 49 PageID #:
                                   3500
 was supported by probable cause. First, these facts are not distinguishable from Perez Cruz.

 There, the Ninth Circuit concluded that the incident-to-search exception established by the

 Supreme Court in Summers v. Michigan “does not justify using the execution of a search warrant

 for documents to ‘target’ for detention, interrogation, and arrest busloads of people who could

 not otherwise be detained,” meaning such detention violates an ICE regulation “as well as the

 Fourth Amendment.” Id. at 1146. While not bound by Perez Cruz, the Court finds its reasoning

 persuasive in concluding that Plaintiffs have adequately alleged they were not lawfully detained

 incident to a search under Summers for purposes of the Fourth Amendment.

        Indeed, the Supreme Court’s own explanation of Summers shows why this detention was

 not a valid exercise of the detention-incident-to-lawful-search exception. In Bailey v. United

 States, the Supreme Court explained that Summers “recognized three important law enforcement

 interests that, taken together, justify the detention of an occupant who is on the premises during

 the execution of a search warrant: officer safety, facilitating the completion of the search, and

 preventing flight.” 568 U.S. 186, 194 (2013). While Summers may have justified detentions of

 everyone at the Plant, it says nothing about detentions based on race. On the allegations

 presented, the Court has no basis to conclude that officer safety, completion of the search, and

 flight prevention justified more-intrusive detentions of the Latino workers than everyone else,

 including the individuals whose actions triggered the IRS investigation in the first instance.

 Accordingly, based on Plaintiffs’ allegations, the Court cannot conclude that the IRS search

 warrant justified the full scope of Plaintiffs’ detentions under Summers. Cf. Binay v. Bettendorf,

 601 F.3d 640, 647–60 (6th Cir. 2010) (explaining that force may be used to effectuate Summers

 detentions but that such force must be reasonable under the Fourth Amendment).

        Second, Plaintiffs’ allegations do not present articulable facts suggesting that they as




                                    43
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 43 of 49 PageID #:
                                   3501
 individuals could have been reasonably suspected of committing a crime or arrested with

 probable cause. Indeed, the raid apparently arose from Worsham’s discovery that the Plant’s

 employees were paid in cash, some were Hispanic, and some were known by the Plant’s

 management to be undocumented aliens. This gave probable cause to believe that the

 individuals who owned and managed the Plant were violating certain federal laws. Critically,

 however, the affidavit provides no basis for concluding that Plaintiffs as individuals had

 committed any particular crime. Furthermore, Plaintiffs allege they were not even asked about

 their immigration status until after they had been confronted, moved outside, handcuffed, and

 eventually transported to the Armory. Accordingly, Plaintiffs have plausibly alleged that there

 was not probable cause to detain them, and, therefore, that they were “unlawful[ly]” detained in

 violation of the Fourth Amendment. See Brown, 428 S.W.3d at 54. 25 Dismissal of the false-

 arrest claims brought under the FTCA would therefore be inappropriate.

            J. Individual Claims by Plaintiffs Guerrero and Bautista Martínez for Battery
               Against Defendant United States of America Under the Federal Tort Claims
               Act

        The Government has not moved to dismiss battery claims brought under the FTCA by

 Plaintiffs Guerrero and Bautista Martínez.



 25
    Plaintiffs also argue they were falsely arrested because they were targeted for arrest based
 upon their race, in violation of the Fifth Amendment. (Doc. 338, at 16.) The complaint does not
 allege this theory of false arrest. (See Doc. 315, at 45 (“The federal officers intentionally falsely
 imprisoned and arrested the Plaintiffs by forcefully restraining and detaining them against their
 will without an arrest warrant or probable cause that they had violated U.S. immigration or
 criminal laws.”).) Given that Tennessee law focuses on probable cause, the Court concludes that
 the viability of Plaintiffs’ false-arrest claims turns upon the probable-cause analysis above, rather
 than a Fifth Amendment analysis. See Brown, 428 S.W.3d at 54 (“[F]alse imprisonment requires
 that the defendant must have acted without probable cause.” (citation omitted)). Even if it did
 turn upon a Fifth Amendment analysis, however, the result would be the same because the Court
 concluded in its § 1985 analysis that Plaintiffs plausibly alleged that the raid entailed race-based
 equal-protection violations.


                                    44
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 44 of 49 PageID #:
                                   3502
            K. Individual Claims by Plaintiffs Guerrero and Bautista Martínez for Assault
               Against Defendant United States of America Under the Federal Tort Claims
               Act

         “[I]f a defendant intends to create an apprehension of harm in the plaintiff” and does so

 by a particular act, then the defendant “has committed the intentional tort of assault.” Hughes v.

 Metro. Gov’t of Nashville & Davidson Cnty., 340 S.W.3d 352, 371 (Tenn. 2011); see also Lacy

 v. Hallmark Volkswagen Inc. of Rivergate, No. M2016-02366-COA-R3-CV, 2017 WL 2929502,

 at *4 (Tenn. Ct. App. July 10, 2017) (explaining that the plaintiff “must prove the [d]efendants

 committed an act with the intent to cause [the plaintiff] a fear of harm”).

        The Government moves to dismiss Plaintiff Guerrero’s, but not Plaintiff Bautista

 Martínez’s, assault claim brought under the FTCA. It argues that Plaintiff Guerrero’s assault

 claim involves being struck in the face, and therefore sounds in battery, not assault. While the

 Government is right that Plaintiff Guerrero plausibly alleged a battery, it has identified no case

 law compelling the conclusion that the presence of a battery claim necessarily implies the

 absence of an assault claim. In reply, the Government further argues that Plaintiff Guerrero has

 not pleaded that the face punch placed him in a state of fear. It is reasonable to infer, however,

 that being punched in the face—even if sudden and unexpected—caused an apprehension of fear

 in the short timeframe immediately prior to the connection of fist with face. Given that

 reasonable inferences must be drawn in Plaintiff Guerrero’s favor, the Court cannot conclude

 that he failed to plead facts that support an assault claim. Dismissal of Plaintiff Guerrero’s

 assault claim is therefore inappropriate.

            L. Individual Claims by Plaintiffs Guerrero and Bautista Martínez for
               Intentional Infliction of Emotional Distress and Negligent Infliction of
               Emotional Distress Against Defendant United States of America Under the
               Federal Tort Claims Act

        The Government argues that Plaintiffs Guerrero and Bautista Martínez may not pursue


                                    45
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 45 of 49 PageID #:
                                   3503
 claims for intentional infliction of emotional distress (“IIED”) under the FTCA and that they did

 not actually plead separate negligent infliction of emotional distress (“NIED”). (Doc. 346, at 9–

 10.) While the FTCA must be construed narrowly, the Government’s argument all but rewrites

 it. Section 1346(b)(1) provides:

            [T]he district courts . . . shall have exclusive jurisdiction of civil actions on claims
            against the United States, for money damages, . . . for . . . personal injury or death
            caused by the negligent or wrongful act or omission of any employee of the
            Government while acting within the scope of [their] office or employment, under
            circumstances where the United States, if a private person, would be liable to the
            claimant in accordance with the law of the place where the act or omission
            occurred.

 Among the many exceptions to that general waiver of sovereign immunity for torts committed by

 Government agents within the scope of their duties is the so-called intentional-tort exception:

            Any claim arising out of assault, battery, false imprisonment, false arrest,
            malicious prosecution, abuse of process, libel, slander, misrepresentation, deceit,
            or interference with contract rights: Provided, That, with regard to acts or
            omissions of investigative or law enforcement officers of the United States
            Government, the provisions of this chapter and section 1346(b) of this title shall
            apply to any claim arising, on or after the date of the enactment of this proviso,
            out of assault, battery, false imprisonment, false arrest, abuse of process, or
            malicious prosecution. For the purpose of this subsection, “investigative or law
            enforcement officer” means any officer of the United States who is empowered by
            law to execute searches, to seize evidence, or to make arrests for violations of
            Federal law.

 28 U.S.C. § 2680(h) (emphasis in original). Thus, the enumerated torts in § 2680(h) are not

 actionable under § 1346(b)—meaning, by implication, that unlisted torts are actionable under §

 1346(b), unless excepted elsewhere—with the exclusion of assault, battery, false imprisonment,

 false arrest, abuse of process, and malicious prosecution if committed by a law enforcement

 officer.

            The Government asserts that because IIED and NIED are not listed in the law-

 enforcement exclusion to the § 2680(h) exception, the United States has not waived its sovereign

 immunity as to those torts. This construction cannot be squared with the statute, however,


                                    46
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 46 of 49 PageID #:
                                   3504
 because § 1346(b) waives federal sovereign immunity except as provided in § 2680(h), and

 § 2680(h) does not, at the threshold, bar IIED or NIED claims. However narrowly waivers of

 sovereign immunity must be construed, they cannot be rewritten by courts in ways that are

 plainly repugnant to statutory text and structure. Indeed, the Government’s construction is flatly

 contrary to the Supreme Court’s explanation of § 2680(h). See Levin v. United States, 568 U.S.

 503, 507 n.1 (2013) (explaining that the term “intentional tort exception” is “not entirely

 accurate” because “[§] 2680(h) does not remove from the FTCA’s waiver all intentional torts,

 e.g., conversion and trespass”). Accordingly, dismissal is not appropriate.

      IV.      CONCLUSION

            Racial discrimination has a long history in this country. But the federal judiciary is, both

 by design and blemish, a less-than-perfect institution to address this history. See, e.g.,

 Korematsu v. United States, 323 U.S. 214 (1944) (upholding forcible relocation of Japanese-

 Americans to concentration camps during World War II), overruled by Trump v. Hawai’i, 138 S.

 Ct. 2392, 2423 (2018) 26; Pace v. Alabama, 106 U.S. 583 (1883) (upholding anti-miscegenation

 statute), overruled by McLaughlin v. Florida, 379 U.S. 184 (1964), and Loving v. Virginia, 388

 U.S. 1 (1967); Plessy v. Ferguson, 163 U.S. 537 (1896) (upholding racial segregation under the

 “separate but equal” constraint), overruled by Brown v. Board of Educ. of Topeka, 347 U.S. 483

 (1954); Dred Scott v. Sandford, 60 U.S. 393 (1857) (holding that the U.S. Constitution does not

 extend citizenship, nor rights and privileges, to Black people whether enslaved or free),

 abrogated by U.S. Const. amends. XIII, XIV. Courts’ decisions on such issues have, at times,



 26
   But see Trump, 138 S. Ct. at 2448 (Sotomayor, J., dissenting) (arguing that the majority
 decision “redeploys the same dangerous logic underlying Korematsu and merely replaces one
 ‘gravely wrong’ decision with another” by upholding executive order that suspended U.S. entry
 for nationals of Iran, Iraq, Libya, Somalia, Sudan, Syria, and Yemen).


                                    47
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 47 of 49 PageID #:
                                   3505
 veiled the nation’s original sin with the laudable ideals of judicial deference, separation of

 powers, and the presence of non-judicial concerns (such as foreign policy and national security).

 And even when the judicial system is finally authorized or willing to correct injustices,

 meaningful relief eludes those whose circumstances were misaligned with our nation’s

 chronology.

        Notably, of the four claims dismissed here, three are barred not because Plaintiffs failed

 to allege illegal conduct, but because the law provides them no pecuniary remedy for violation of

 their constitutional protections. Binding precedent mandates the conclusion that, however

 meritorious Plaintiffs’ constitutional claims may be, they are entitled to pursue damages only

 because Defendants allegedly conspired with THP, bringing their equal-protection claim within

 the ambit of § 1985(3). Were it not for THP’s involvement, Plaintiffs would have no access to

 the only recourse that can matter to them now: damages. Despite Bivens and its early progeny,

 the lesson here is that federal agents can avoid accountability for their violations of the

 Constitution by simply excluding state and local agencies from their next operation. Perhaps a

 higher court will recognize causes of action that more directly address agents’ searches and

 seizures based on skin color. But this Court does not have the authority to do so.

        In sum, Defendants’ motions to dismiss (Docs. 328, 330, 332, 334) are GRANTED IN

 PART and DENIED IN PART as follows:

        1. Plaintiffs’ First, Second, and Third causes of action are DISMISSED;
        2. Plaintiffs’ Fourth and Fifth causes of action are not dismissed;
        3. Plaintiffs’ Sixth cause of action is DISMISSED; and
        4. Plaintiffs’ Seventh, Eighth, Ninth, Tenth, Eleventh, Twelfth, and Thirteenth causes of
           action are not dismissed.

 Additionally, Plaintiffs’ motion for hearing (Doc. 340) is DENIED, Plaintiffs’ motion to file a

 supplemental brief (Doc. 349) is GRANTED, and Plaintiffs’ motion to file supplemental


                                    48
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 48 of 49 PageID #:
                                   3506
 authority (Doc. 377) is GRANTED. The Court presently defers ruling on Plaintiffs’ motion to

 amend complaint (Doc. 369). The parties are ORDERED to appear for a telephonic status

 conference on February 17, 2021, at 1:00 p.m., to discuss the motion to amend and the

 progression of this case. Dial-in instructions will be circulated by email.

        SO ORDERED.



                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                    49
Case 3:19-cv-00062-TRM-HBG Document 380 Filed 01/31/21 Page 49 of 49 PageID #:
                                   3507
